 



Exhibit 10.1
TRANSITION/SEPARATION AGREEMENT
          TRANSITION/SEPARATION AGREEMENT (the “Agreement”) dated as of May 5,
2006 by and between BKF Capital Group, Inc. (“BKF”) and Norris Nissim
(“EXECUTIVE”).
          WHEREAS, Executive has heretofore been employed as an executive
officer by BKF and each of its subsidiaries and affiliates;
          WHEREAS, BKF and Executive wish to document their agreement regarding
Executive’s transition to resignation as an employee and officer of BKF and its
subsidiaries and affiliates as set forth more fully below.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, BKF and Executive agree as follows:
          1. Transition/Position/Assistance
          (a) Executive shall resign as Senior Vice President, General Counsel
and Secretary of BKF and from all his other officer positions with the
subsidiaries and affiliates of BKF effective as of the close of business on
June 30, 2006 (the “Termination Date”).
          (b) During the period May 16, 2006 through the Termination Date (the
“Transition Period”), Executive will be permitted to seek other employment
opportunities commencing after the Transition Period. In addition, Executive may
arrange for job interviews to be conducted during office hours, so long as such
interviews do not unreasonably interfere with his responsibilities during the
Transition Period.
          (c) For the period immediately following the Termination Date through
September 29, 2006 (the “Assistance Period”), Executive shall make himself
reasonably available to the Chief Executive Officer of BKF to assist in any
transition matters not otherwise completed by the Termination Date, provided
that Executive shall not be required to provide such assistance during the
Assistance Period if it shall unreasonably interfere with Executive’s then
employment or other business enterprises or any short-term vacation or other
short-term absences that Executive may schedule during the Assistance Period.
          (d) For providing such assistance as may be requested by BKF during
the Assistance Period, Executive shall be paid $300,000, payable by BKF in a
first instalment of $150,000 on August 15, 2006 and a final instalment of
$150,000 on September 29, 2006. It is understood that Executive shall not be
employed by BKF during the Assistance Period and shall be personally responsible
for payment of all taxes on the $300,000 of aggregate payments. These amounts
will be paid to Executive without regard to the level of assistance actually
required of Executive by BKF during the Assistance Period.

 



--------------------------------------------------------------------------------



 



          (e) Executive shall not be required during the Assistance Period to
render any assistance relating to material non-public matters which would impair
his ability following the Termination Date to acquire or sell BKF securities (to
the extent not then already impaired).
          (f) Executive shall not be eligible to participate in any employee
benefit plan of BKF or its affiliates during the Assistance Period except as
provided in Section 2(b) hereof.
          2. Compensation/Benefits
          (a) Until the Termination Date, BKF shall continue to pay Executive
his base salary at the current rate of $250,000 per annum, subject to applicable
withholding taxes. Executive shall receive a special payment of $175,000 on the
Termination Date, provided that Executive has not voluntarily terminated his
employment with BKF prior to the Termination Date. Executive shall continue to
participate in all employee benefit plans, programs and arrangements of BKF
through the Termination Date; however, Executive shall not be eligible for or
entitled to receive any annual bonus provided in respect of the fiscal year
ending December 31, 2006.
          (b) Executive (and his eligible dependents) shall be eligible for
COBRA-mandated health insurance continuation benefits for the 18-month period
from and after July 1, 2006. For the period from July 1, 2006 through
December 31, 2006, BKF shall only charge Executive the monthly rate (if any)
charged by BKF to BKF’s similarly situated active employees for group health
insurance coverage, and BKF shall pay such expenses on behalf of Executive. For
the remainder of the 18-month COBRA period following June 30, 2006, Executive
may be charged the rate permitted by COBRA and shall be responsible for paying
such charges.
          (c) Notwithstanding any BKF policy to the contrary, on the Termination
Date, Executive shall be paid all accrued but unused vacation pay for calendar
year 2006, reduced by any vacation days taken in the remainder of calendar year
2006. Executive shall not accrue any additional vacation in 2006 during the
Transition Period.
          (d) Executive shall continue to vest in all of his BKF-provided
benefits which are subject to a vesting schedule through and including the
Termination Date.
          3. Indemnification
          BKF shall indemnify and hold harmless Executive to the fullest extent
permitted under applicable law, including following termination of Executive’s
employment.
          4. Mutual Releases
          Concurrent with the execution of this Agreement, Executive and BKF
shall enter into mutual general releases, in the form of Exhibits A and B
hereto, respectively, releasing the other party of all claims relating to
matters occurring up to and including the signing of the Agreement, other than
claims to enforce the terms of the Agreement and Executive’s rights to benefits,
if any, under BKF’s employee benefit plans (in accordance with their terms) (and
a bring down general release as of the Termination Date for claims relating to
matters occurring up to and including the Termination Date); provided that BKF’s
release of Executive shall not apply to any act or acts of Executive which
constituted (i) fraud resulting in a required restatement of BKF’s financial
statements or other fraud having a material adverse effect of BKF, (ii) a
criminal act under applicable law or regulation involving the assets or business
of BKF or (iii) a willful breach of duty of loyalty owed to BKF or any of it
affiliates (or their respective shareholders), other than (x) any such breach
which any member of the Board knows about (or

 



--------------------------------------------------------------------------------



 



should have known about) as of the date of the signing of the applicable release
or (y) the matters set forth in this Agreement.
          5. Nonsolicitation/noncompetition
          (a) BKF acknowledges that Executive may be solicited for employment at
any time, and hired after the Termination Date by any party.
          (b) Executive agrees that the non-solicitation provisions contained in
Section 3 of the September 28, 2005 letter between Executive and BKF shall
extend through the Transition Period. In addition, Executive agrees that he will
not participate in any competitive activity with BKF’s business interests at any
time prior to the Termination Date; provided, however, that Executive may make
passive investments in any corporation or entity.
          6. Executive hereby certifies and acknowledges that:
          (a) He has read the terms of this Agreement and attached Release (the
“Release”) and understands its terms and effects, including the fact that he has
agreed to release and forever discharge BKF and its affiliates and related
parties from any legally waivable claims arising out of his employment
relationship with BKF and its affiliates and related parties, the terms and
conditions of that employment relationship and the termination of that
employment relationship.
          (b) He has been advised by BKF to consult with an attorney concerning
the Agreement and Release prior to signing it.
          (c) He has signed this Agreement and Release voluntarily and knowingly
in exchange for consideration provided to him. He is receiving certain payments
under this Agreement to which he would not otherwise be entitled and such
amounts are payable, in part, as consideration for his Release.
          7. Legal Fees/Governing Law
          (a) Any dispute, controversy or claim arising out of or relating to
this Agreement, or any breach thereof, shall be settled by final and binding
arbitration in accordance with the rules of the American Arbitration Association
before a panel of three independent and impartial arbitrators of whom each party
shall designate one and the third shall be chosen by the arbitrators selected by
the parties. In all other respects, the Commercial Arbitration Rules of the
American Arbitration Association shall govern the proceedings, which the
American Arbitration Association will administer. Judgment upon an award
rendered by the arbitrators may be entered in any court having jurisdiction
there over. The arbitration shall be held in New York, New York or in such other
place as the parties may agree.
          (b) This Agreement shall be governed by the laws of the State of New
York, without regard to conflicts of laws principles thereof.
          8. Entire Agreement/Amendments.
          Except as provided in this Section 8, this Agreement contains the
entire understanding of the parties with respect to the employment and
termination of employment of Executive with BKF and its affiliates. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties

 



--------------------------------------------------------------------------------



 



hereto. The change in control agreement dated June 1, 2005 between Executive and
BKF is terminated as of the date of this Agreement and shall be of no further
force or effect.
          9. No Waiver.
          The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
          10. Severability.
          In the event that any one or more of the provisions of this Agreement
shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
          11. Assignment/Successors.
          This Agreement shall be assigned by BKF to any person or entity which
is or becomes a successor in interest to substantially all of the business
operations of BKF. Upon such assignment, the rights and obligations of BKF
hereunder shall become the rights and obligations of such successor person or
entity. This Agreement shall inure to the benefit of and be binding upon
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
          12. Notice
          For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          If to BKF:
          BKF Capital Group, Inc.
          One Rockefeller Plaza
          New York, NY 10020
          Attention: Chief Executive Officer
          If to Executive:
          To the most recent address of Executive set forth in the personnel
records of BKF.
          13. Prior Agreements
          Except as hereinabove provided, this Agreement supersedes all prior
agreements and understandings (including verbal agreements and draft term sheets
and memorandum of understanding) between Executive and BKF and/or its affiliates
regarding the terms and conditions of Executive’s employment, and termination of
employment, with BKF and/or its affiliates.

 



--------------------------------------------------------------------------------



 



          14. Counterparts
          This Agreement may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
agreement as of the date first above written.

                 
 
                BKF CAPITAL GROUP, INC.       NORRIS NISSIM    
 
               
By:
  /s/ John C. Siciliano       /s/ Norris Nissim    
 
               
 
  John C. Siciliano            
 
  President and Chief Executive Officer            

 



--------------------------------------------------------------------------------



 



Exhibit A
(Executive Release)
          GENERAL RELEASE OF CLAIMS (“Release”) dated as of May 5, 2006 by and
between Norris Nissim (“Executive”) and BKF Capital Group, Inc. (“BKF”).
          Reference is made to the Transition/Separation Agreement dated as of
May 5, 2006 between Executive and BKF (the “Agreement”) to which this Release is
attached as Exhibit A.
          (a) For and in consideration of the mutual covenants and agreements
set forth in the Agreement, Executive does hereby agree on behalf of Executive,
Executive’s agents, assignees, successors, assigns, heirs and executors, to, and
Executive does hereby, fully and completely forever release BKF and its
affiliates, predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators and fiduciaries in their
individual and/or representative capacities (hereinafter collectively referred
to as the “BKF Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which
Executive or Executive’s heirs, executors, administrators, successors and
assigns ever had, now have or may have against the BKF Releasees or any of them,
in law, admiralty or equity, whether known or unknown to Executive, for, upon,
or by reason of, any matter, action, omission, course or thing whatsoever
occurring up to the date this Release is signed by Executive, including, without
limitation, in connection with or in relationship to Executive’s employment or
other service relationship with BKF or its affiliates, the termination of any
such employment or service relationship; provided that such released claims
shall not include (i) any claims to enforce Executive’s rights under, or with
respect to, the Agreement and (ii) Executive’s rights to vested benefits, if
any, under the employee benefit plans of BKF and its affiliates (such released
claims are collectively referred to herein as the “Released Claims”).
          (b) Notwithstanding the generality of clause (a) above, the Released
Claims include, without limitation, (i) any and all claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (ii) any claims for wrongful
discharge, except in connection with any purported breach of agreement by BKF,
breach of contract, fraud, misrepresentation or any compensation claims, or any
other claims under any statute, rule or regulation or under the common law,
including compensatory damages, punitive damages, attorney’s fees, costs,
expenses and all claims for any other type of damage or relief.
          (c) Executive represents that he has read carefully and fully
understand the terms of this Release, and that he has been advised to consult
with an attorney and has had the opportunity to consult with an attorney prior
to signing this Release. Executive acknowledges that Executive is executing this
Release voluntarily and knowingly and that Executive has not relied on any
representations, promises or agreements of any kind made to Executive in
connection with Executive’s decision to accept the terms of this Release, other
than those set forth in this Release and the Agreement.

 



--------------------------------------------------------------------------------



 



          This Release will be governed, construed and interpreted under the
laws of the State of New York, without regard to conflicts of laws principles
thereof.
          IN WITNESS WHEREOF, this Release has been duly executed as of the date
first above written:
                                                            
Norris Nissim

 



--------------------------------------------------------------------------------



 



Exhibit B
(BKF Release)
          GENERAL RELEASE OF CLAIMS (“Release”) dated as of May 5, 2006 by and
between BKF Capital Group, Inc. (“BKF”) and Norris Nissim (“Executive”).
          Reference is made to the Transition/Separation Agreement dated as of
May 5, 2006 between BKF and Executive (the “Agreement”) to which this Release is
attached as Exhibit B.
          For and in consideration of the mutual covenants and agreements set
forth in the Agreement, BKF does hereby agree on behalf of BKF and its
affiliates, predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators, fiduciaries and assigns in
their individual and/or representative capacities (hereinafter collectively
referred to as the “BKF Releasors”) to, and BKF does hereby, fully and
completely forever release Executive, Executive’s family, estate, agents,
successors and assigns (the “Executive Releasees”) from any and all causes of
action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialities, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which any of the BKF Releasors ever had, now have or may have against the
Executive Releasees in law, admiralty or equity, whether known or unknown to
BKF, for, upon, or by reason of, any matter, action, omission, course or thing
whatsoever occurring up to the date this Release is signed by BKF, including,
without limitation, in connection with or in relationship to Executive’s
employment or other service relationship with BKF or its affiliates, the
termination of any such employment or service relationship; provided that such
released claims shall not include (i) any claims to enforce BKF’s rights under,
or with respect to, the Agreement and (ii) any claims with respect to any act or
acts of Executive which constituted (A) fraud resulting in a required
restatement of BKF’s financial statements or other fraud having a material
adverse effect on BKF, (B) a criminal act under applicable law or regulation
involving the assets or business of BKF or (iii) a willful breach of duty or
loyalty owed to BKF or any of its affiliates (or their respective shareholders),
other than (x) any such breach which any member of the Board of Directors of BKF
knows about (or should have known about) as of the date of this Release or
(y) the matters set forth in the Agreement (such released claims are
collectively referred to herein as the “Released Claims”).
          (a) Notwithstanding the generality of clause (a) above, the Released
Claims include, without limitation any claims for breach of contract, fraud,
misrepresentation or any compensation claims, or any other claims under any
statute, rule or regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.
          (b) BKF represents that BKF has read carefully and fully understand
the terms of this Release, and that he has been advised to consult with an
attorney and has had the opportunity to consult with an attorney prior to
signing this Release. BKF acknowledges that BKF is executing this Release
voluntarily and knowingly and that BKF has not relied on any representations,
promises or agreements of any kind made to BKF in connection with BKF’s decision
to accept the terms of this Release, other than those set forth in this Release
and the Agreement.
          This Release will be governed, construed and interpreted under the
laws of the State of New York, without regard to conflicts of laws principles
thereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Release has been duly executed as of the date
first above written:

         
 
        BKF CAPITAL GROUP, INC.    
 
       
By:
       
 
       
 
  John C. Siciliano    
 
  President and Chief Executive Officer    

 